Case 1:16-cr-00106-JAW Document 105 Filed 06/16/20 Page 1 of 2               PageID #: 1012



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE


STEVEN NYGREN        )
                     )
          Petitioner )
                     )
v.                   )               1:16-cr-00106-JAW
                     )
UNITED STATES OF     )
AMERICA              )
                     )
          Respondent )



  PETITIONER’S REQUEST FOR EXTENSION OF TIME TO FILE RESPONSE TO
                       RESPONDENT’S REPLY


       NOW COMES the Petitioner, by and through undersigned counsel and requests the

following:

       1. The current response deadline is 6/15/2020.

       2.    The petitioner is requesting an additional 3 days to file a response to the

Respondent’s Reply.

       3. The Petitioner has today contacted this office and wishes to briefly supplement

the materials.

       4.        Petitioner has conferred with Respondent who has stated no objection to this

motion.
Case 1:16-cr-00106-JAW Document 105 Filed 06/16/20 Page 2 of 2             PageID #: 1013



DATED: June 16, 2020                     /s/Stephen C. Smith
                                         Stephen C. Smith Bar No. 8720
                                         Attorney for Petitioner
                                         LIPMAN & KATZ
                                         PO Box 1051
                                         Augusta ME 04332-1051
                                         207-622-3711
                                         ssmith@lipmankatz.com



                              CERTIFICATE OF SERVICE

       I, Stephen C. Smith, Esquire, hereby certify that on June 16, 2020, I electronically
filed Petitioner’s Request for Extension of Time to File Response to Respondent’s Reply
with the Court via the CM/ECF electronic filing system which will send notification of
such filing via said system electronically on this 16th day of June 2020, to the following:

Chris Ruge, Assistant US Attorney
Chris.Ruge@usdoj.gov


DATED:        June 16, 2020                     /s/Stephen C. Smith
                                                Stephen C. Smith Bar No. 8720
                                                Attorney for Defendant
                                                LIPMAN & KATZ
